Judgment, Supreme Court, Bronx County (DiFede, J.), entered November 18, 1981 vacating an arbitration award entered June 5, 1981 on the ground that the arbitrator exceeded his power, and denying respondents-appellants’ cross motion to confirm the arbitration award, reversed, on the law, with costs, petition to vacate the arbitration award is dismissed, and cross motion to confirm is granted. From the facts set forth in the arbitrator’s opinion, it was an appropriate exercise of judgment for the arbitrator to conclude that the actions of the employee did not constitute a theft within the meaning of the arbitration provisions of the collective bargaining agreement. Accordingly, we do not agree with Special Term that the arbitrator, in making this determination, exceeded his power under CPLR 7511 (subd [b], par 1, cl [iii]). Concur — Kupferman, J. P., Sandler, Bloom, Fein and Asch, JJ.